Citation Nr: 1227337	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-49 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







REMAND

The Veteran had active military service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Following the September 2009 rating decision, the Veteran submitted a statement, dated in March 2010, in which he requested a copy of, ". . . my recent Statement of the Case that denied my claims for service connection of Hepatitis C, hypertension and diabetes mellitus[,] type II."  The Board notes that at the time of the Veteran's statement, a Statement of the Case had not been issued nor had the Veteran necessarily filed a Notice of Disagreement with the September 2009 rating decision.  A Notice of Disagreement was subsequently received from the Veteran in April 2010 (see April 2010 VA Form 9 (Appeal to Board of Veterans' Appeals)) and was limited only to the issue of service connection for hepatitis C.  As such, the Board finds only the issue of hepatitis C is currently in appellate status.  

In a statement dated in January 2012, the Veteran "waived" (i.e., withdrew) his request for a scheduled hearing before a Veterans Law Judge later that month, and requested that his appeal be decided based on the evidence of record.  Furthermore, following transfer of the Veteran's claims file to the Board, the Veteran's attorney submitted additional evidence to the Board and waived RO consideration of that evidence.  

Regarding the evidence in this case, the Veteran claims that he contracted hepatitis C as a result of immunizations through jet air gun injections during military service.  The Veteran's military occupational specialty (MOS) is identified on his DD Form 214 as supply specialist.  A review of the service treatment records (STRs) does not reflect any finding or diagnosis of hepatitis C or any complaints or symptoms that might possibly be associated with the disease.  The Veteran's service immunization record reflects a number of vaccinations in June and July 1974.  

In May 2009, the Veteran submitted a claim of service connection for hepatitis C.  In a July 2009 letter, the RO advised the Veteran that the medical community recognized several risk factors for hepatitis C infection, including organ transplant or blood transfusions prior to 1992; accidental exposure to blood by health care workers, including combat medics; intravenous drug use or intranasal cocaine use; high risk sexual activity; or other direct percutaneous exposure to blood, such as by tattooing.  The RO asked the Veteran to provide information or evidence indicating which risk factor or factors applied to him.  The Veteran did not provide the requested information at that time but did discuss the applicable risk factors in a subsequent December 2011 statement.  Furthermore, an April 2009 VA gastroenterology note reflects the Veteran's report of intravenous drug use (in the 1970s), intranasal cocaine use (also in the 1970s), and greater than 10 sexual partners.  

In addition to the Veteran's December 2011 statement, the claims file also includes, in particular, argument from the Veteran's attorney; various studies and reports concerning the transmission of hepatitis C and blood-born diseases using jet air gun injectors; a January 2012 statement from the Veteran's daughters; as well as a medical opinion from Dr. F. M. E, dated in December 2011.  The Veteran's daughters reported that on December 28, 2011, they had been told by a Dr. G. B., of the VA hospital's Silver Clinic in Kansas City, Missouri, that the Veteran contracted hepatitis C as a result of the use of jet air gun injector during service.  Dr. F. M. E.'s opinion is favorable to the Veteran's claim in that it discusses the Veteran's risk factors and relates the Veteran's hepatitis C to the use of jet air gun injections during the military service immunization process.  

The Board notes that despite the lack of any scientific evidence to document transmission of hepatitis C with jet air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13), dated June 29, 2004.  

Initially, the Board notes that VA treatment records associated with the claims file (to include review of Virtual VA) are dated no later than March 2010.  The Veteran's daughters have reported their contact with the Veteran's treating VA physician as being on December 28, 2011.  Thus, there appear to be outstanding VA records relevant to the Veteran's claim that need to be obtained.  As such, an attempt should be made to obtain the Veteran's VA treatment records since March 2010.  See 38 C.F.R. § 3.159(c)(2), (3) (2011).  Furthermore, the Veteran's daughters, as well as the Veteran in his January 2012 statement, have reported that the Veteran's treating VA physician has linked the Veteran's hepatitis C to his service inoculations with a jet air gun injector.  The Veteran should additionally be apprised that he should obtain and submit (or provide sufficient information so VA can obtain for him) an opinion from the noted VA physician.  38 C.F.R. § 3.159(c)(4) (2011).  

The Board also notes that in light of the Veteran's contentions, the favorable medical evidence of record, and VA's acceptance that transmission of hepatitis C through jet air gun injectors is biologically plausible, a VA examination is warranted before proceeding to the merits of the Veteran's claim on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In finding that further development for a VA examination is necessary to adjudicate this appeal, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) holding that it is not permissible for VA to undertake additional development if the purpose of that development is to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  However, the Court later distinguished Mariano, holding that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  In this regard, the Board notes that Dr. F. M. E.'s reported specialties, as noted on his statement/opinion letterhead, are neurology and psychiatry.  Furthermore, Dr. F. M. E.'s opinion appears to be based in part on a factual premise that the Veteran had few sexual partners.  The April 2009 VA gastroenterology note, identified above, and the finding reported greater than 10 sexual partners, would seem to conflict with the information relied on by Dr. F. M. E. in forming his opinion.  

Therefore, with respect to any scheduled VA examination requested as part of this remand, it is essential that the report of examination include a full discussion of all modes of transmission and why the examiner believes that a particular mode of transmission is or is not the source of the Veteran's hepatitis C.  

(For VA compensation purposes, the diagnosis of hepatitis C (HCV) infection requires two specific tests.  The initial test is the enzyme immunoassay (EIA).  If the EIA is positive, the recombinant immunoblot assay (RIBA-2) is used as a supplemental test to confirm the presence of the virus.  See VBA Fast Letter 211B (98-110), dated November 30, 1998.)  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA (and any private) health care providers who have treated him for his hepatitis C since March 2010, the date of the most recent VA treatment reports of record.  (Available VA treatment records since March 2010 should nonetheless be obtained and associated with the claims file.)  After securing any necessary releases, an attempt to obtain these records should be made.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Inform the Veteran that he should submit the written opinion of any VA health care provider that may be favorable to his claim for service connection for hepatitis C (e.g., Dr. G. B. of the Silver Clinic at the VA hospital in Kansas City, Missouri.).  (The Veteran should be given time to submit the opinion before proceeding with the actions requested below.)  

3.  Thereafter, schedule the Veteran for a VA examination to determine the likely etiology (i.e., mode of transmission) of his hepatitis C.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner should obtain a detailed history regarding the onset of pertinent symptomatology and the Veteran's exposure to risks for hepatitis C during his period of military service and thereafter.  (See e.g., Veteran's December 2011 statement; a July 3, 2006 KC-MH ASI EVAL; a July 6, 2006 KC-MH ISAT Care Plan Form; and an April 30, 2009 VA Gastroenterology Note.)

The examiner should set forth the medical probabilities that hepatitis C is traceable to the Veteran's period of military service.  It is essential that the examiner include a full discussion of all modes of transmission, and why the examiner believes that a particular mode of transmission is or is not the source of the Veteran's hepatitis C.  (Consideration should include all potential in-service risk factors identified by the Veteran, including the jet air gun injections.)  The examiner should specifically comment on the medical opinion from Dr. F. M. E., dated in December 2011, as well as any other opinion associated with the claims file and give specific reasons and bases for accepting or rejecting such opinion(s).  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After undertaking any other development deemed appropriate the Veteran's claim for service connection for hepatitis C should be re-adjudicated, with consideration of all the evidence of record.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

